                    IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS
                                TOPEKA DIVISION


 IN RE:                                        )
                                               )
 RILEY DRIVE ENTERTAINMENT                     )    Case No: 19-41328
 XV, INC.                                      )    Chapter 11
                                               )
                                Debtor.


                NOTICE OF ENTRY OF ORDER, OBJECTION DEADLINE
                         AND SCHEDULING OF HEARING

          NOTICE IS GIVEN of the following:

          1.    Entry by the United States Bankruptcy Court for the District of Kansas (the

“Bankruptcy Court”) of the Interim Order (I) Authorizing Use of Cash Collateral and (II) Granting

Adequate Protection (the “Interim Order”) on November 14, 2019 (Doc. # 53);

          2.    Objections to Debtors’ Statement of Operating Budget, or in the Alternative,

Motion to Pay Operating Expenses (the “Motion”) shall be filed with the Bankruptcy Court on or

before December 10, 2019. Any objection filed untimely shall be deemed waived and will not be

considered by the Bankruptcy Court; and

          3.    The Bankruptcy Court has scheduled an evidentiary hearing on December 17, 2019

at 1:30 P.M. (the “Hearing”) at the United States Courthouse, 444 S.E. Quincy, Room 210, Topeka,

Kansas to consider any timely-filed objections and entry of a final Order granting the Motion and

authorizing payment of operating expenses in accordance with the budget attached to the Interim

Order. Any party who has filed an objection but fails to appear at the Hearing shall be deemed to

have withdrawn its objection.




6643617
                  Case 19-41328      Doc# 54       Filed 11/15/19   Page 1 of 3
{
k
b
}
x
i
r
t
a
M
s
e
d
A
o
C
1


                                               Respectfully submitted,

                                               MCDOWELL RICE SMITH & BUCHANAN

                                               /s/Jonathan A. Margolies
                                               Jonathan A. Margolies              MO #30770
                                               605 W. 47th Street, Suite 350    KSFed #70693
                                               Kansas City, Missouri 64112
                                               Telephone:     (816) 753-5400
                                               Facsimile:     (816) 753-9996
                                               email: jmargolies@mcdowellrice.com
                                               ATTORNEYS FOR DEBTOR


                                     CERTIFICATE OF SERVICE
           On this 15th day of November, 2019, the above and foregoing was served via U.S. Mail to:

    ASCAP
    P.O. Box 311608                                   Revenue Systems, Inc.
    Nashville TN 37203                                P.O. Box 15257
                                                      Clearwater FL 33766

    CCL 2, LLC
    1100 Walnut                                       Simply Funding, LLC
    Suite 2000                                        45 Broadway, Suite 2450
    Kansas City MO 64106                              New York NY 10006

    Fox Capital Group, Inc.                           Small Business Financial Solutions
    1920 E. Hallandale Beach Blvd,                    4500 East West Hwy
    Suite 503                                         6th Floor
    Hallandale, FL 33009                              Bethesda MD 20814


    Itria Ventures, LLC                               US Foods, Inc.
    462 Seventh Avenue, 20th Floor                    16805 College Blvd
    New York NY 10018                                 Lenexa KS 66219


    Landmark National Bank                            Internal Revenue Service
    8101 W. 135th Street                              Attn Insolvency/Advisory
    Overland Park KS 66223                            2850 NE Independence Avenue
                                                      Stop 5334 LSM
                                                      Lee’s Summit MO 64064-2337
    OakStar Bank
    1020 E. Battlefield
    Springfield MO 65807




                                                  2

                    Case 19-41328       Doc# 54    Filed 11/15/19    Page 2 of 3
Richard Beheler                              Stephen Angermeyer
SouthLaw P.C.                                Fern & Angermayer, LLC
13160 Foster, Suite 100                      107 W. Fourth Street
Overland Park, KS 66213                      P.O. Box 686
                                             Pittsburg, KS 66762
                                             Eric Johnson
                                             Spencer Fane, LLP
                                             1000 Walnut Street, Suite 1400
                                             Kansas City, Missouri 64106




                                     /s/Jonathan A. Margolies




                                         3

               Case 19-41328   Doc# 54   Filed 11/15/19    Page 3 of 3
